Name: Commission Implementing Regulation (EU) 2017/2313 of 13 December 2017 setting out the format specifications of the plant passport for movement within the Union territory and the plant passport for introduction into, and movement within, a protected zone
 Type: Implementing Regulation
 Subject Matter: trade policy;  marketing;  tariff policy;  cultivation of agricultural land;  agricultural policy;  international trade;  transport policy;  trade;  European construction
 Date Published: nan

 14.12.2017 EN Official Journal of the European Union L 331/44 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2313 of 13 December 2017 setting out the format specifications of the plant passport for movement within the Union territory and the plant passport for introduction into, and movement within, a protected zone THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/2031 of the European Parliament and of the Council of 26 October 2016 on protective measures against pests of plants, amending Regulations (EU) No 228/2013, (EU) No 652/2014 and (EU) No 1143/2014 of the European Parliament and of the Council and repealing Council Directives 69/464/EEC, 74/647/EEC, 93/85/EEC, 98/57/EC, 2000/29/EC, 2006/91/EC and 2007/33/EC (1), and in particular Article 83(7) thereof, Whereas: (1) Article 83(7) of Regulation (EU) 2016/2031 empowers the Commission to adopt the format specifications of plant passports for movement within the Union territory and of plant passports for introduction into, and movement within, a protected zone. In order to ensure easy visibility and clear legibility, it is important for plant passports to have standardised formats. This also ensures that plant passports are clearly distinguishable from any other information or label. (2) Due to the differences in size and characteristics of plants, plant products or other objects for which a plant passport is required, a certain degree of flexibility should be ensured as regards format specifications of plant passports. Therefore, within each category of plant passports set out in Parts A to D of the Annex, various alternative models should be available which allow for taking into account the said differences of plants, plant products or other objects for which a plant passport is required. Moreover, those models should not specifically provide for the size of the plant passports, the use of a border line, the proportion of the size of their elements, and the fonts used therein. (3) The elements of the plant passport should be arranged within a rectangular or square shape, and should be clearly separated from any other written or pictorial matter by a border line or otherwise. As experience has shown, this is important to enhance the visibility of plant passports and their distinctiveness from any other information or label. (4) For reasons of legal certainty, this Regulation should apply from the same date as Regulation (EU) 2016/2031. (5) Many plants, plant products and other objects for which plant passports will be issued in accordance with Commission Directive 92/105/EEC (2) before the date of application of this Regulation will still be on the market or moved after that date. As no health concern requires the immediate change of the format specifications, plant passports issued before 14 December 2019 should remain valid until 14 December 2023. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Models for plant passports 1. Plant passports for movement within the Union territory shall comply with one of the models provided for in Part A of the Annex. 2. Plant passports for introduction into, and movement within, a protected zone, shall comply with one of the models provided for in Part B of the Annex. 3. Plant passports for movement within the Union territory, combined with a certification label pursuant to the second subparagraph of Article 83(5) of Regulation (EU) 2016/2031, shall comply with one of the models provided for in Part C of the Annex. 4. Plant passports for introduction into, and movement within, a protected zone, combined with a certification label pursuant to the third subparagraph of Article 83(5) of Regulation (EU) 2016/2031, shall comply with one of the models provided for in Part D of the Annex. Article 2 Requirements for the elements of the plant passports The elements of the plant passport, as set out in Annex VII to Regulation (EU) 2016/2031, shall be arranged within a rectangular or square shape, and shall be legible without the use of a visual aid. They shall be contained within a border line, or otherwise clearly separated from any written or pictorial matter, so as to be easily visible and clearly distinguishable. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Date of application This Regulation shall apply from 14 December 2019. Plant passports issued before 14 December 2019, in accordance with Directive 92/105/EEC, shall remain valid until 14 December 2023. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 317, 23.11.2016, p. 4. (2) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). ANNEX Technical specification: The size of the plant passports, the use of a border line, the proportions of the size of their elements, and the fonts used in the models are only examples. The flag of the Union may be printed in colour, or in black and white, either with white stars on black background, or vice versa. Legend 1. The words Plant Passport or Plant Passport  PZ in English and, if relevant, in one other official language of the Union, to be separated by a slash. 2. The botanical name(s) of the plant(s) species or taxon(s) concerned, in the case of plants and plant products, or, where appropriate, the name of the object concerned, and, optionally, the name of the variety. 3. The two-letter code indicated in norm ISO 3166-1-alpha-2 (1), referred to in point (a) of Article 67 of Regulation (EU) 2016/2031, for the Member State in which the professional operator issuing the plant passport is registered. 4. The alphabetical, numerical or alphanumerical national registration number of the professional operator concerned. 5. Where applicable, the traceability code of the plant, plant product or the other object concerned. 6. Where applicable, the unique barcode, QR-code, hologram, chip or other data carrier, supplementing the traceability code. 7. Where applicable, the two-letter code indicated in norm ISO 3166-1-alpha-2, referred to in point (a) of Article 67 of Regulation (EU) 2016/2031, of the Member State(s) of origin. 8. Where applicable, the name(s) of the third country/countries of origin or its/their two-letter code indicated in norm ISO 3166-1-alpha-2. 9. Scientific name(s) of protected zone quarantine pest(s) or, alternatively, the codes specifically attributed to those pests, referred to in Article 32(3) of Regulation (EU) 2016/2031. 10. Information required for an official label for seeds or other propagative material referred to respectively in Article 10(1) of Council Directive 66/401/EEC (2), Article 10(1) of Council Directive 66/402/EEC (3), Article 10(1) of Council Directive 68/193/EEC (4), Article 12 of Council Directive 2002/54/EC (5), Article 28(1) of Council Directive 2002/55/EC (6), Article 13(1) of Council Directive 2002/56/EC (7), Article 12(1) of Council Directive 2002/57/EC (8), or the label for pre-basic, basic or certified material as referred to in point (b) of Article 9(1) of Council Directive 2008/90/EC (9). PART A Models for the plant passports for the movement within the Union territory, referred to in Article 1(1) PART B Models for the plant passports for the introduction into, and movement within, a protected zone, referred to in Article 1(2) PART C Models for the plant passports for the movement within the Union territory, combined with a certification label, referred to in Article 1(3) PART D Models for the plant passports, for the introduction into, and movement within, a protected zone, combined with a certification label, referred to in Article 1(4) (1) ISO 3166-1:2006, Codes for the representation of names of countries and their subdivisions  Part 1: Country codes. International Organisation for Standardisation, Geneva. (2) Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (OJ 125, 11.7.1966, p. 2298/66). (3) Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ 125, 11.7.1966, p. 2309/66). (4) Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (OJ L 93, 17.4.1968, p. 15). (5) Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (OJ L 193, 20.7.2002, p. 2). (6) Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (OJ L 193, 20.7.2002, p. 33). (7) Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (OJ L 193, 20.7.2002, p. 60). (8) Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (OJ L 193, 20.7.2002, p. 74). (9) Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (OJ L 267, 8.10.2008, p. 8).